On Rehearing.
Lord, J.
The opinion upon which the judgment is founded proceeds mainly on the theory that section 371, Hill’s Code, giving a right of action for the death of a person caused by the wrongful act or omission of another, and section 34, Id., giving a right of action to the parent for the death of his child, are to be construed in pari materia, and so considered that they were intended to accomplish the same end as the statute commonly known as Lord Campbell’s Act.
While it is admitted that section 34, in giving a right of action to the parent for the death of his child, conferred to that extent a new and independent right of action, it is suggested that the object was only to obviate the defect-or injustice of the common law, which deprived him of any remedy for the lost services of his child when death resulted, and consequently his right of action was confined to the minority of the child; that it was in this view that the word child was used in section 34, supra, and not in the broader sense which results from construing the two sections in pari materia in the particulars mentioned, and to accomplish the objects already stated.
In consideration of the fact that the case was of necessity argued before and decided by two members of the court, it is enough to say, without further remark or explanation, that they are not now fully agreed .that the result reached by the opinion and the judgment rendered upon it are correct, and as a consequence, that such opinion and judgment must be held for naught, and the judgment of the lower court be affirmed.